MEMORANDUM**
Usha N. Patel appeals pro se the district court’s judgment affirming the Commissioner’s denial of her application for retirement insurance benefits under Title II of the Social Security Act. She contends that the Commissioner erred in finding that she was born in 1940, rather than in 1934, and thus had not yet attained the minimum retirement age of 62. We review the district court’s decision de novo and consider whether the Commissioner’s decision was supported by substantial evidence. Hermes v. Secretary, 926 F.2d 789, 790 (9th Cir.1991). The Commissioner correctly concluded that Patel’s Ugandan birth certificate, corroborated by other documents, and contradicted by school leaving certificates and an Indian birth certificate not issued until 2003, was convincing evidence of a 1940 birth date. See 20 C.F.R. § 404.716(a) (birth certificate recorded before age five classified as preferred evidence); 20 C.F.R. § 404.709 (such a birth certificate generally considered convincing). We therefore affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.